Citation Nr: 1423257	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability to include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, including combat service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim has been characterized to comport with the evidence of record.  

In April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran's representative did later that month. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.

2.  A bilateral hearing loss disability is not proximately due to service-connected diabetes mellitus, type 2.



CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by a letter dated in December 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements of the claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  

The Veteran was afforded VA examinations in January 2009 and in October 2009 and the Board obtained a VHA opinion.  As the examination reports and the medical opinion are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Secondary service connection will be granted when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).





For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

As the Veteran served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996). 








Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran's DD Form 214 shows he was an artillery survey specialist.

The service treatment records contain no complaint of hearing loss, ear infection, or other ear problems.  




On enlistment examination in June 1967, the Veteran gave a history of no hearing problems.  An audiogram at that time recorded the following puretone thresholds, in decibels, after conversion to International Standards Organization (ISO) units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
-
10
-
LEFT
15
10
10
-
5
-

On periodic examination in August 1967, the Veteran gave a history of no hearing problems.  An audiogram at that time recorded the following puretone thresholds, in decibels, after conversion to ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
20
-
15
-
LEFT
20
15
15
-
10
-

On periodic examination in July 1969, the Veteran reported that there had been no change in his health since his last physical.  An audiogram at that time recorded the following puretone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
10
-
10
-
LEFT
5
5
5
-
5
-








On separation examination in May 1971, the Veteran gave a history of no hearing loss.  An audiogram at that time recorded the following puretone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
20
20
-
20
-
LEFT
20
25
20
-
15
-

After separation from service, the Veteran has worked as a teacher.

In January 2000, the Veteran was diagnosed with diabetes.

In May 2002 the Veteran noticed the sudden onset of profound bilateral hearing loss.  In October 2002, he received a cochlear implant. 

On VA audiological examination in January 2009, the Veteran denied hearing difficulty prior to 2002.  An audiogram recorded the following puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
105
105
105
105
105
0
LEFT
105
105
105
105
105
0

The examiner expressed the opinion that it is less likely than not that the Veteran's current hearing loss is due to military noise exposure.  The rationale was that the current hearing loss began 31 years after separation from service.

In April 2009, the RO granted of service connection for diabetes mellitus.




In a May 2009 letter, Dr. Smith, one of the Veteran's treating physicians, expressed the opinion that the Veteran's presbycusis, or age-related hearing loss, may be related to acoustic trauma in service because it would have been aggravated by acoustic trauma.

On VA audiological examination in October 2009, a VA examiner expressed the opinion that it is unlikely that the Veteran's current hearing loss is related to noise exposure during service.  The rationale was that hearing loss is not documented until many years after separation from military service.  The examiner also expressed the opinion that the Veteran's loss of hearing and the history of how it was lost, as documented in his claim file, is highly suggestive that diabetes mellitus caused the Veteran's hearing loss. 

In December 2009, author of the October 2009 submitted an addendum opinion which concluded that Dr. Smith's May 2009 opinion that the Veteran's current hearing loss may have been the result of acoustic trauma during service is nullified by the amount of time between the Veteran's discharge from the military to the need for cochlear implant as well as the documentation of normal audiograms up to the point of his discharge during his military service to 1971. The VA examiner also points out that service treatment records show at worst only very mild threshold shifts, all of which were within normal limits.

In February 2014, the Board obtained an expert medical opinion from the Veterans Health Administration.  The VHA expert was asked the following question:

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that bilateral hearing loss was caused by or aggravated by service-connected diabetes mellitus type 2, for example, as diabetic auditory neuropathy or other neuronal degeneration of the auditory system?



The VHA medical expert, a Board-Certified Endocrinologist and Assistant Professor of Endocrinology, expressed the opinion that that the Veteran's current bilateral hearing loss disability is less likely than not to be caused by or aggravated by service-connected diabetes mellitus.

The VHA expert explained that the Veteran was diagnosed with diabetes four months before he started complaining of hearing loss.  Such a short duration of diabetes is less likely than not to be because of his hearing loss.  The Veteran, however, does have a history of atherosclerosis given his history of diffuse coronary artery disease.  His records reveal that he underwent coronary artery bypass graft surgery in the summer of 1994, which preceded both the diagnosis of diabetes in the onset of hearing loss by several years.  The Veteran also has a history of hypertension, hyperlipidemia, and obesity.  All of these conditions themselves, which he had prior to the diagnosis of diabetes, are high risk factors for arteriosclerosis.

The VHA expert explained such factors such as obesity, inflammatory changes, and atherosclerosis are risk factors for diabetes mellitus.  And given the short duration of the Veteran's diabetes before the onset of the hearing loss, and the co-morbidities that he had prior to the diagnosis of diabetes, diabetes of four months duration is not the direct cause of his hearing loss.

In April 2014, to Veteran submitted an excerpt from a 2008 National Institute of Health study which suggested that hearing loss is common in people with diabetes.

Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements as to noise exposure are consistent with the circumstances of his service as shown by his service records.  38 C.F.R. § 3.159. 



The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

The service treatment records show that the Veteran's hearing acuity underwent a negative shift from June 1967 to August 1967 and from July 1969 to May 1971.  However, the decibel thresholds except for one reading of 25 decibels were 20 decibels or less, that is, within normal limits.  The decibel threshold of 25 was indicative of impaired, but not a hearing loss disability under 38 C.F.R. § 3.385.  Accordingly, a hearing loss disability was not affirmatively shown to have inception in service. 

A hearing loss disability of the sensorineural hearing type is recognized as "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Although there was evidence of noise exposure is service, hearing measured by audiograms was within normal limits, except for one reading of 25 decibels.  The service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 and insufficient observation to establish chronicity at the time.  Considering the service treatment records only, affirmative inception of a chronic hearing loss disability under 38 C.F.R. § 3.385 is not shown.



As the Veteran is competent to describe impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385, service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the postservice symptoms. 

While a bilateral hearing loss disability was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the postservice symptomatology.  





A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience in interpreting an audiogram, such as a an audiologist or other medical professional, who is trained to administer and interpret an audiogram. 

Also a hearing loss disability under 38 C.F.R. § 3.385 extends beyond an immediately observable cause-and-effect relationship, and a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is more analogous to an internal process than a broken leg.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation. 

Although the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the impaired hearing had reached the level of a disability under 38 C.F.R. § 3.385, which is measured by audiometric testing.

As a hearing loss disability under 38 C.F.R. § 3.385 is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability under 38 C.F.R. § 3.385 or to offer an opinion on the causal relationship or nexus between the current hearing loss and the continuity of symptoms that the Veteran avers. 


For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current hearing loss and the postservice symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2002, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.



As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 2002, more than 30 years after separation from service in 1971 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

There are two medical opinions and a report that suggest that the Veteran's current bilateral hearing loss disability may be related to an event during service or a disease incurred during service: (i) Dr. Smith's May 2009 opinion that the Veteran's presbycusis, or age-related hearing loss, may be related to acoustic trauma in service because it would have been aggravated by acoustic trauma, (ii) the October 2009 VA examiner's opinion that the Veteran's medical history is suggestive of a causal relationship between diabetes mellitus and hearing loss, and (iii) the 2008 National Institute of Health study, which suggests that hearing loss is common in people with diabetes.

As an initial matter, Dr. Smith's opinion shows that the Veteran's hearing loss is age-related.  Additionally, Dr. Smith states that the Veteran's hearing loss may have been aggravated during service merely because acoustic trauma can aggravate hearing loss.  To this extent, Dr. Smith's opinion is speculative.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  Accordingly, his opinion is afforded very little probative value.

The October 2009 VA examiner's opinion that the Veteran's hearing loss may be caused by diabetes mellitus is conclusory because it lacks any medical analysis.  "Most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet.App. at 304.  Accordingly, this opinion is afforded no probative value to the extent that it suggests a relationship between the Veteran's diabetes mellitus and hearing loss.



The 2008 National Institute of Health study suggested that hearing loss is common in people with diabetes, however, the study does not apply any medical analysis to the specific facts of the Veteran's case.  It is well settled that the Board may not apply any medical analysis to the specific facts of the case; this can only be done by a medical expert.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Accordingly, the 2008 National Institute of Health study is afforded no probative value.

The competent medical evidence of record pertaining to causation or a nexus to service consists of the (i) February 2014 VHA medical expert opinion, (ii) the January 2009 VA examiner's opinion, and (iii) the October 2009 VA examiner's opinion regarding the relationship between the Veteran's current hearing loss and in-service acoustic trauma.  The VA examiners, both of whom are audiologists, explained that hearing loss is not related to acoustic trauma in service because hearing loss had its onset 31 years after separation from service.  The opinions of the VA examiners constitute competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which oppose rather than support the claim.   

The VHA medical expert explained that the Veteran's current hearing loss was not attributable to diabetes mellitus.  The VHA opinion constitutes competent and persuasive medical evidence with respect to the whether the Veteran's current hearing loss is proximately due to or caused by service-connected diabetes mellitus, which opposes rather than supports the claim.   

As the unfavorable medical evidence was rendered by medical professionals, who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion, the medical evidence is afforded significant weight, which outweighs the favorable medical evidence.



As there is no competent lay evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability and as the favorable medical evidence is outweighed by the medical evidence, which opposes rather than supports the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability to include as secondary to diabetes mellitus, type 2, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


